DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 14: Line 3 of the claim, it’s unclear if the limitation “a first rail” is referencing the previously recited first rail.   For the purpose of examination, the limitation is considered to be directed to the --the first rail--.  Line 5 of the claim, it’s unclear if the limitation “second rail”  is referencing the previously recited second rail. For the purpose of examination, the limitation is considered to be directed to --the second rail--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cinnamon (US 7,866,098).
With regard to claim 14: Cinnamon discloses a method for connecting a first rail (102a) of a solar panel mount assembly to a second rail (102b) (figs. 2-4), the method comprising:
aligning first and second edges of a splice (104) with first and second guides (sidewalls) of the first rail (102a) (figs. 2 and 2B);
pushing the splice (104) into the first rail (figs. 2-4);
aligning the first and second edges of the splice (104) with first and second guides (sidewalls) of the second rail (102b) (figs. 2-4);	
pushing the second rail (102b) onto the splice (104) (figs. 2-4); and 
securing one of the rails (102a or 102b) to a roof attachment bracket (140) (figs. 2-4).

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the elements of the claimed solar panel assembly is not adequately taught or suggested in the cited prior art of record.  Schirmeier discloses connecting elements that appear to read upon the structure of the claimed mount assembly including profiles (6, 7) that are considered functionally equivalent to rails, but the profiles are insulating profiles made of plastic.  It would not been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating profiles of Schirmeier to be aluminum, which is a non-insulating material, without relying on improper hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to splices or connectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633